DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 19 February 2021 in which claims 1 and 4 were amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action date 19 November 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 1, 3-10 are under prosecution.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 3-10 are indefinite in Claim 1 for the recitation “controlling a number of the discharging based on the number of cells contained in the liquid droplet obtained in the counting”.   The recitation does not define what number is being controlled.  Thus it is unclear how the recitation further defines the method of producing a cell contained base.  Applicant points to page 6-9 for support of the newly defined controlling.  However, nothing in the cited passage clarifies the interpretation of the above recitation.  The cited passage describes problems in the art but does not define any number controlling as newly claimed. 
The recitation follows a step of counting a number of cells in the droplet.  Thus the above recitation is further confusing because if the number of cells has been counted, how a number then controlled?  
The claim previously defines a step of discharging the cell suspension…onto a base that comprises a cell contained region.   Again, but the droplet has been discharged onto the base, how is a number then controlled?  
The newly added recitation is so confusing, it is unclear how it relates to any of the method steps of the claims. 
Given the newly added recitation, method being claimed is confusing and not clearly defined.  It is suggested that the claims be amended to clearly set forth active method steps that clearly define a process wherein the steps relate to each other with clarity. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al (IDS: 5/10)(2014/0306122, published 16 October 2014), Marinov et al (Genome Research, 2014, 24: 496-510), Vardanega et al (USP 5,641,457, issued 24 June 1997) and Mason (2016/0244828, filed 17 February 2016).
	Regarding Claim 1, Norton teaches a method comprising discharging a cell suspension in the form of liquid droplets from a discharge unit (100) onto a base/stage comprising collection vessel(s) wherein the collection vessels are automatically aligned for placement of the cells into the vessel(s) (e.g. wells of a microtiter plate, ¶ 85-87), imaging droplets while flying to the collection vessel (e.g. cameras 113/120) wherein the imaging sensors are positioned at different angles/directions (¶ 30) and collecting the 
Norton teaches the cell droplets are sorted and deposited based on charge (e.g. ¶ 52) and further teaches a control system for controlling cell sorting parameters by analysis of optical signals to sort and reject droplets comprising cell aggregates (e.g. ¶ 79-99, ¶ 125-132) but does not specifically teach controlling a number.
	Vardanega also teaches the droplets are sorted based on charge providing uniform droplets having single cell (paragraph spanning col. 8-9).  
Mason teaches a similar method wherein a cell suspension is discharged to produce droplets comprising single cells sorted and deposited into a collection vessel such as multi-well plate wherein the sorting is computer controlled to collect single cell droplets (e.g. ¶ 148-152) wherein wells of the plate have a defined number of cells (e.g. Example 2, ¶ 187) thereby controlling a number as broadly claimed.
Norton is silent regarding cell cycle analysis.  However, Vardanega teaches that cell sorters are routinely used to distinguish cells based on different phases of the cell cycle (e.g. col. 2, last paragraph) and Mason teaches that cells are sorted and analyzed based on cell cycle and nucleic acid expression relative to the cell cycle (Example 2).
Furthermore it was well-known in the art that expression is predictably related to cell cycle as taught by Marinov.
Marinov teaches a method of analyzing a pool of cells based on cell-cycle and using that analysis to estimate nucleic acid content based on cell-cycle (i.e. modules of expressed genes based on cell-cycle) and confirm the estimates with subsequent 
One of ordinary skill would have reasonably utilized the single cell and pooled sample analysis of Marinov with cell content analysis of Norton, Vardanega and/or Mason to dispense single cell and pooled cell samples into the wells of the well-plate of Norton so as to accurately analyze cell-state expression as desired in the art (e.g. Marinov: Abstract and Mason: Example 2).
	One of ordinary skill would have reasonably utilized the expression profiling of Mason with the cell droplets of Norton and/or Vardanega based on the clinical importance of cell cycle analysis in tumor diagnostics as taught by Mason. 
	Norton suggests using multiple imaging sensors and Vardanega specifically teaches that cell sorting is optimized by combining detectors at different angles for detection of both fluorescence and scattering light (e.g. Fig. 2 and related text, col. 16, line 41-col. 15).  Therefore one of ordinary skill would have reasonably utilized multiple sensors as suggested by Norton based on the preferred combination of fluorescent and scatter detectors as taught by Vardanega. 
	Regarding Claim 3, Norton teaches the sensors image the droplets as they approach the collection vessels to maximize collection of sorted cells at defined volumes (e.g. ¶ 86-88).
	Regarding Claim 4, Norton teaches the sensors (113/120) are lower than the nozzle (102) (see Fig. 1 and related text, e.g. ¶ 79-86).
	Regarding Claim 5, Norton teaches the method utilizes data output relative to captured images (e.g. ¶ 193-197).   Vardanega teaches the method further comprises 
 	Regarding Claim 6, Mason teaches differing numbers (i.e. levels) of cells are within defined regions of the collection plate (e.g. Example 2, ¶ 187).  It is noted that the instant specification (¶ 143 of the pre-grant publication) defines a region having a plurality of levels as a region have different numbers of cells.  Therefore the reference teaches the levels as defined by the instant specification.
	Regarding Claim 7, Norton teaches that the cells emit light in response to illumination (via light source 123) and the sensors are optical sensors (e.g. ¶ 29-31).  Vardanega also teaches emitted light for detection and sorting via fluorescence sensors (24a, Fig. 2).   Mason teaches the similar method wherein the cells are sorted based on fluorescence from cell-specific tags to identify/sort/count desired cells (e.g. ¶ 187-188).  
	Regarding Claim 8, Norton teaches that piezo nozzles are routinely used in the cell sorting (e.g. ¶ 4). Vardanega specifically teaches the discharge is a piezo-nozzle (e.g. paragraph spanning col. 4-5).   The piezo-nozzles are reasonably encompassed by the broadly claimed on-demand type because the nozzles only function upon activation. 
	Regarding Claim 9, Norton teaches the blood cell (i.e. having defined sequences) suspended in sheath fluid (e.g. ¶ 79).   Vardanega teaches a suspension of blood cell (e.g. col. 6, last paragraph) wherein the cells are suspended in buffer (e.g. col. 10, lines 15-16).  Mason teaches suspended cells are dispensed (e.g. ¶ 140, Fig. 8).

	Regarding Claim 10, Mason teaches the cell cycle analysis provide information regarding expression and amount of DNA within the cell (e.g. ¶ 174, Example 2).

Response to Arguments
Applicant argues that the instant claims are drawn to a method of producing a cell contained base where a predetermined number of cells are location.   Applicant asserts that the Claim 1, as amended makes it clear that the invention requires controlling a number of the discharging based on the number of cells contained in a droplet.   Applicant asserts that none of the cited prior art teaches the invention as claimed.
The arguments have been considered but are not found persuasive.   As discussed above, Claim 1, as amended does not clearly define a controlling invention or a distinction over the prior art. 
Norton specifically teaches controlled discharging to control droplets having defined parameter(s) in each location on the container (e.g. original claims 1-18).   Vardanega teaches controlled collection whereby single cell droplets are collected and agglutinated cells (i.e. more than one) are discarded (e.g. col. 8-9).  Mason specifically teaches controlled discharging and sorting for controlling the number of cells so as to collect single cell droplets “one cell at a time” at defined locations on the base e.g. wells of a microtiter plate (e.g. ¶ 144-147).   For at least the reasons stated above, it is maintained that the prior art obviates the broadly claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634